DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US # 4,042,050) in view of Ackeret (US # 3,894,591) and Ackeret (US # 3,592,277). With respect to claim 1, the Myers reference discloses a balance assembly (Col. 1, line 67 to col. 2, line 5) having an assembled and an unassembled state (Col. 4, ll. 7-23) comprising a base (16) and a pedestal (columns 18 & 20), a removable lever (40), and a pair of removable containers (70). It is not entirely clear if the base (16) is capable of being nestable within another base, but it is clear that the base is disclosed as being hollow (Fig. 5). Likewise, it is unclear if the lever (40) is nestable within another lever, but it is clear that the lever was hollow (Fig. 5). Obviously the containers (70) were hollow, because they were intended to hold objects while they were being weighed. It was well-known to stack hollow parts on top of each other in a nesting relation for shipping, or for storage, as shown by the two Acheret references - which show scale containers being stacked in nested relation to other like containers: see Ackeret ‘277 (Fig. 2) or Ackeret ‘591 (Figs. 3 & 4). It would have been obvious to the ordinary practioner to stack the various hollow parts of the dissembled scale of Myers in nested relation to other similar parts as this would save space when the dissembled scale was being shipped in a box, or was being stored in a cabinet. 
With respect to claim 2, the pedestal and base of Myers was disclosed as being molded as one piece (Col. 2, ll. 20-26), but since Myers disclosed that at least some parts of the scale could have been made as separate parts which snap together (Col. 4, ll. 7-16), it would have been an obvious design choice to make the pedestal columns (18, 20) as separate parts which snapped into the base (16), as making the pedestal columns as separate pieces from the base would have made the scale more compact for shipping or storage when dissembled, and our reviewing court has held that it would have been obvious to take a prior art component that had been disclosed as being made as one integral piece, and make this component out of two separate parts instead that could snap together into one piece, as this would have been an obvious design choice; see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348,349 (CCPA 1961).
With respect to claim 3, the base (16) of Myers has a hollow interior (Fig. 5), and at least the walls of the pedestal columns (18,20) are sloped; it is unclear if the walls of the base (16) is also sloped, but it would have been obvious to modify the slope of the walls of the base to make it easier for the base to slide into another base so as to better nest the parts when being stored or shipped.
With respect to claim 4, it seems clear that the pedestal columns (18,20) were hollow, and that  the walls of the pedestal of Myers was sloped (Fig. 5).
With respect to claim 5, it seems clear that the lever (40) was hollow, and that  the walls of the lever of Myers was sloped (Fig. 5).
With respect to claim 6, it seems clear that the containers (40) were hollow, and that  the walls of the containers of Myers were sloped (Figs. 1, 2, 4, & 6).
With respect to claim 7, the base (16) of Myers splits into two feet-like members at either end.
With respect to claim 8, the fulcrum (41,42) consists of a knife edge bearing (Col. 2, ll. 48-53).
With respect to claims 9 & 10, Myers has a retention boss for snap fit into a slot in the base for retaining the lever (Col. 2, line 54 to col. 3, line 12).
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US # 4,042,050) in view of Ackeret (US # 3,894,591) and Ackeret (US # 3,592,277), as applied to claims 1-10, above, and further in view of Thadani (US # 6,509,534). With respect to claim 11, the Myers reference does not disclose a carrying caddy, but it was well known to place a dissembled scale into a carrying case as shown by the example of Thadani (Col. 5, ll. 15-55); there fore it would have been obvious to the ordinary practioner to manufacture a carrying case with multiple compartments to hold the various parts of the scale of Myers to allow the scale to be stored and/or shipped without misplacing the parts as they would all be in the same place.
Claims 12-19, these various features have already been discussed, above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references show the general state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2855